DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment to U.S. Patent application 16/605,805 filed on 03/03/2021.  Claims 1-19 are pending in the case.  Claims 1-17 and 19 have been amended. Claims 1 and 19 are independent claims.
This office action is Final.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “circuitry configured to calculate” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) calculate a recognition difficulty score used for display control of a target text and determine a display interval between units of display pertaining to the target text on a basis of the recognition difficulty score. This judicial exception is not integrated into a practical application because of following reasons;
First, step 1, the claims are directed to a an information processing device, comprising circuitry configured to (claim 1) and an information processing method (claim 10) which is a statutory category.
Second, Step 2A, prong one, the claims recites an abstract idea, which is a mental processes performed in the human mind or the mental processes. The limitation “calculate a recognition difficulty score used for display control of a target text and determine a display interval between units of display pertaining to the target text”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of an electronic device. That is, other than reciting “an information processing device” or “circuitry”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the reciting “an information processing device” or “circuitry” language, “calculate …, and determine …” in the context of this claim encompasses a user see another user has difficulty in understanding a target text provided in current pace, and determine slower display of the portion of the target text in mind (claim 1). As for claim 19, the claim set forth under an information processing method using circuitry, but all other language is in the same scope with claim 1. Therefore it also falls within the 
Prong two, the claims do not recite additional elements that integrate the judicial exception into a practical application. This judicial exception is not integrated into a practical application because each claim only recites one additional element – circuitry configured to perform calculate and determine steps (claim 1) and an information processing method to provide steps (claim 19). These steps are recited at a high-level of generality (i.e., as a generic circuitry performing a generic computer function of calculating and/or determining steps.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, amended limitation implies display of the units of display on a basis of the recognition difficulty score, however, after careful consideration of the disclosure of the original specification, the display is simply following the calculation and not adding any meaningful functionality but deemed insignificant extrasolution activity. For dependent claims 2-18, included limitations are simply define the calculation or send data for display. Therefore, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. These claims are directed to an abstract idea. The claims are not patent eligible.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Chetlur et al. (US Patent No. US 9741258 B1), referred to as Chetlur herein.
Yamada et al. (US Patent Application Publication US 20130135511 A1), referred to as Yamada herein.
Inoue et al. (US Patent Application Publication US 20080167861 A1), referred to as Inoue herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chetlur in view of Yamada.
Regarding independent claim 1, Chetlur discloses “An information processing device comprising circuitry configured to calculate (Examiner interprets the circuitry as a structure for performing the function of calculation according to invoke 35 U.S.C. 112(f). Chetlur, at Abstract, a device operatively coupled to a processor.), on a basis of context data to be entered, a recognition difficulty score used for display control of a target text (Chetlur, at column 8, line 55 to column 9, line 12, teaches receiving feedback information, which is equivalent to the context data, to determine mental state of the user, and based on the determined mental state of the user, the system control the presentation of auxiliary information, whereas the type of content of the auxiliary information includes text as described at column 4, lines 37-38.), and determine a display interval between units of display pertaining to the target text on a basis of the recognition difficulty score (id. at column 12, lines 14 and 34-59 teaches as a presentation is being presented, the content association component can determine a time point or time frame over the duration of the presentation associated with reception of the feedback indicating a particular mental state of the user.).” Chetlur further discloses determining mental state of the user by based on feedback regarding facial expression of the user, speech of the user, motion or body movement of the user, and biometric data of the user captured during a presentation (id. at column 23, lines 20-24.). However, Chetlur does not explicitly teach determining the mental state of the user is indicative of a “calculate … recognition difficulty score”. 
Yamada is in the same field of a display control method (Yamada, at ¶ [0003]) that calculate user’s age to determine whether the user has difficulty in browsing the screen (id. at ¶ [0054]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Chetlur’s device with calculating a recognition difficulty score as taught by Yamada because it is highly likely that the user has difficulty in discerning the characters of an ordinary size on a screen due to deterioration of eyesight (Yamada, at ¶ [0055]).
Independent claim 19 is directed towards an information processing method equivalent to an information processing device found in claim 1, and is therefore similarly rejected.
Regarding claim 2, Chetlur in view of Yamada teaches all the limitations of independent claim 1. Chetlur further teaches “wherein the circuitry is further configured to send display control information used for the display control of the target text (Examiner notes that, in the current claim set, whenever the communicator “sends” something, the target is not defined at all. Therefore, examiner interprets the verb “send” as “generate” under the BRI standard. Chetlur, at column 22, lines 25-32, teaches send the auxiliary information which is equivalent to the target text to the user device for presentation, and display the auxiliary information based on timing metadata associated with the auxiliary information identifying the time when the auxiliary information should be displayed.).”
Regarding claim 3, Chetlur in view of Yamada teaches all the limitations of independent claim 1 and its dependent claim 2. Chetlur further teaches “wherein the circuitry is configured to send the recognition difficulty score (Chetlur, at column 9, line 65 to column 10, line 2, the capture device can further send feedback information identifying the determined mental or emotional state of the user to the presentation server device.).”
Regarding claim 4, Chetlur in view of Yamada teaches all the limitations of independent claim 1 and its dependent claim 2. Chetlur further teaches “wherein the circuitry is further configured to determine the units of display pertaining to the target text, on a basis of the recognition difficulty score, and the circuitry is configured to send information pertaining to the units of display, the display interval, or both (Examiner notes that the units of display might be a portion of the text as described at para. [0082] of the original specification. Chetlur, at column 12, lines 39-48, teaches determine particular parts or content included in the presentation such as a plurality of known topics as depicted at FIG. 4, is associated with reception of user feedback, and as a presentation is being presented, the content association component can determine a time point or time frame of the presentation associated with reception of the feedback, and identify the particular content of the presentation (e.g., topic 1, topic, 2, topic, 3, etc.) associated with that time point or time frame.).”
Regarding claim 5, Chetlur in view of Yamada teaches all the limitations of independent claim 1 and its dependent claim 2. However, Chetlur does not explicitly teaches “wherein the circuitry is further configured to determine a display effect pertaining to the target text on the basis of the recognition difficulty score, and send information pertaining to the display effect.” Examiner interprets the display effect as described at para. [0090], comprises a size, a color, a decoration, a font, and display positions of characters. 
Yamada is in the same field of a display control method (Yamada, at ¶ [0003]) that enlarge the characters on the screen on the display surface based on the estimated age of the user (id. at ¶ [0074]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Chetlur’s device with enlarging the characters on the screen on the display surface based on the estimated age of the user as taught by Yamada because enlarging characters would enhance the visibility of the characters for 
Regarding claim 6, Chetlur in view of Yamada teaches all the limitations of independent claim 1 and its dependent claim 2. Chetlur further teaches “wherein the circuitry is further configured to send a display control signal pertaining to the target text based on the recognition difficulty score (Chetlur, at column 1, lines 48-53, teaches a rendering component that renders the auxiliary information on a display of the device during the media presentation, while .).”
Regarding claim 7, Chetlur in view of Yamada teaches all the limitations of independent claim 1 and its dependent claim 2. Chetlur further teaches “wherein the circuitry is further configured to send the target text (Chetlur, at column 7, lines 21-25, teaches the server communication component can also send auxiliary information to the one or more user devices for rendering at the respective user devices in association with viewing.).”
Regarding claim 8, Chetlur in view of Yamada teaches all the limitations of independent claim 1. Chetlur further teaches “wherein the context data contains information pertaining to at least a state of a user, and the circuitry is configured to calculate the recognition difficulty score on a basis of the information pertaining to at least the state of the user (Chetlur, at column 9, lines 22-25, teaches determining a user mental or emotional state based on analysis of facial expressions and eye movement of the user captured in video or one or more images of the user).”  
Regarding claim 9, Chetlur in view of Yamada teaches all the limitations of independent claim 1. Chetlur further teaches “wherein the context data contains information pertaining to at least an application context, and the circuitry is configured to calculate the recognition difficulty score on a basis of the information pertaining to at least the application context (Examiner interprets the application context as described at para. [0077] of original specification. Chetlur, at column 4, lines 7-14, teaches access information previously associating known parts of the presentation with auxiliary information, such as clarifying information intended to clarify user confusion about a particular part of the presentation or supplementary information intended to provide additional detailed examples about a particular part of the presentation for users that express interest in that particular part of the presentation.).”
Regarding claim 10, Chetlur in view of Yamada teaches all the limitations of independent claim 1. Chetlur further teaches “wherein the context data contains information pertaining to at least a user context, and the circuitry is configured to calculate the recognition difficulty score on a basis of the information pertaining to at least the user context (Examiner notes that a user context includes information pertaining to user state, and the user state contain a mental state of a user as described at paras. [0061]-[0062] of original specification. Chetlur, at column 9, lines 22-25, determine a user mental or emotional state based on analysis of facial expressions
and eye movement of the user captured in video or one or more images of the user.).”
Regarding claim 11, Chetlur in view of Yamada teaches all the limitations of independent claim 1. However, Chetlur does not explicitly teach “wherein the context data contains information pertaining to at least a user property, and the circuitry is configured to calculate the recognition difficulty score on a basis of the information pertaining to at least the user property.” Examiner notes that a user property interpreted as a user’s age as described in the specification.
Yamada is in the same field of a display control method (Yamada, at ¶ [0003]) that determines context data contains information pertaining to a user’s age, and calculate whether the age is equal to or larger than the threshold value pertaining the user’s age (id. at ¶¶ [0070]-[0071]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Chetlur’s device with the context data contains information pertaining to a user’s age as taught by Yamada because usually old user faces a situation that the user has difficulty in browsing a screen including characters (Yamada, at ¶ [0007]).
Regarding claim 12, Chetlur in view of Yamada teaches all the limitations of independent claim 1. Chetlur further teaches “wherein the context data contains information pertaining to at least a character context, and the circuitry is configured to calculate the recognition difficulty on a basis of the information pertaining to at least the character context (Chetlur, at column 21, line 52 to column 22, line 6, teaches equivalent to the character context, which is the length and complexity of the auxiliary information to determine size of the window contains the auxiliary information.).”
Regarding claim 13, Chetlur in view of Yamada teaches all the limitations of independent claim 1 and its dependent claim 12. Chetlur further teaches “wherein the context data contains information pertaining to at least features of words contained in the target text, and the circuitry is configured to calculate the recognition difficulty on a basis of the information pertaining to at least the features of the words (Examiner notes that there is no definition of the “features of words” in the original specification except for the features of words is different from the structural features of a text, therefore, the examiner interprets the features of words as topics of the words. Chetlur, at column 9, lines 7-12, teaches determining that the user is confused in association with presentation of particular topic.).”
	Regarding claim 14, Chetlur in view of Yamada teaches all the limitations of independent claim 1. Chetlur further teaches “wherein the circuitry is configured to recalculate the recognition difficulty score on the basis of the context data to be entered while the target text is displayed (Chetlur, at column 9, lines 18-20, feedback regarding a mental state of the user can be based on one or more facial expressions expressed by the user during the presentation.).”
Regarding claim 15, Chetlur in view of Yamada teaches all the limitations of independent claim 1. Chetlur further teaches “wherein the circuitry is configured to calculate the recognition difficulty score on a basis of context data pertaining to a plurality of users (Chetlur at column 9, lines 41-44, teaches an external user facing camera can be included in a same room as the user or a group of users and capture facial expressions and/or eye movements of the respective users.).”
Regarding claim 16, Chetlur in view of Yamada teaches all the limitations of independent claim 1 and its dependent claim 15. Chetlur further teaches “wherein the circuitry is configured to calculate the recognition difficulty score per each of the users (Chetlur, at column 9, lines 21-25, teaches emotion recognition technology that .”
Regarding claim 17, Chetlur in view of Yamada teaches all the limitations of independent claim 1. Chetlur further teaches “wherein the circuitry is configured to calculate a display control signal pertaining to displaying of the target text on the basis of the recognition difficulty score (Examiner notes that the examiner interprets the display control signal as an instruction. Chetlur, at column 21, lines 26-31, teaches the timing for presentation of auxiliary information can be cued such that the auxiliary information for a particular topic is rendered as soon as it is received at the user device in response to receiving user feedback by the server feedback component.).”

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chetlur in view of Yamada as applied to claim 1 above, and further in view of Inoue.
Regarding claim 18, Chetlur in view of Yamada teaches all the limitations of independent claim 1. However, Chetlur in view of Yamada does not explicitly teach “herein the target text is generated on a basis of a collected voice.”
Inoue is in the same field of detected bio-information is analyzed based on the detected bio-information and the psychology corresponding to the detected bio-information, information matching the result of psychology analysis is generated by an information generating means, and the information is provided as an output (Inoue, at ¶ [0013]) that receiving user’s voice, sensors detect bio-information, analyze psychology (id. at ¶ [0069]), and generates a text as response information matching the result of psychology analysis (id. at ¶ [0059]).
.

Response to Arguments
Applicants’ amendments to claims 1-18 have been fully considered and are persuasive.  The 35 U.S.C. § 101 rejections of these claims are respectfully withdrawn. Examiner would interpret the claims 1-18 invoke 112(f) as amended as intended by the applicant. However, due to the amendment, different type of 35 U.S.C. § 101 rejections are written as above. 
Applicants’ 35 U.S.C. § 103 arguments have been fully considered but they are not persuasive because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249.  The examiner can normally be reached on Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144